Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3,6-8,11-13 is/are rejected under 35 U.S.C. 102a as being anticipated by UM (US 20150325194)
Regarding Claim 1,
 	UM discloses a display panel (Fig. 1 to Fig. 4) comprising an array substrate [0050] and a color filter substrate, wherein the array substrate comprises a plurality of gate lines (GC) and a plurality of data lines (DATA), the color filter [0050] substrate comprises a plurality of color resists, and the array substrate further comprises: a common electrode (Com); a plurality of pixel circuit units, electrically connected to the plurality of gate lines (GC), the plurality of data lines (DATA), and the common electrode (Com); and a plurality of photosensitive transistors (TS), electrically connected to the plurality of pixel circuit units, and the common electrode; wherein a voltage of each of the pixel circuit units is pulled down to a voltage of the common electrode, when each of the photosensitive transistors is turned on by receiving external light [0064].
Regarding Claim 2,
 	UM discloses  (Fig. 1 to Fig. 4) wherein each of the pixel circuit units comprises a thin film transistor (TS), a capacitor (CS1), a pixel electrode (11,12), and a node; wherein a gate of the thin film transistor is connected to the gate line (GC), a source of the thin film transistor (TS) is connected to the node, and a drain of the thin film transistor is connected to the data line (DATA); wherein one end of the capacitor is connected to the node, and the other end of the capacitor is connected to the common electrode (COM); and wherein the pixel electrode is connected to the node.
Regarding Claim 3,
 	UM discloses (Fig. 1 to Fig. 4) wherein a gate (GC) and a source [0047] of the photosensitive transistor are connected to the common electrode (COM), and a drain of the photosensitive transistor is connected to the node.
Regarding Claim 6,
 	UM discloses (Fig. 1 to Fig. 4) wherein the array substrate comprises a plurality of gate lines (GC) and a plurality of data lines (DATA), and the array substrate further comprises: a common electrode (COM); a plurality of pixel circuit units, electrically connected to the plurality of gate lines, the plurality of data lines, and the common electrode (COM); and a plurality of photosensitive transistors, electrically connected to the plurality of pixel circuit units, and the common electrode; wherein a voltage of each of the pixel circuit units is pulled down to a voltage of the common electrode, when each of the photosensitive transistors is turned on by receiving external light [0064].

Regarding Claim 7,
 	UM discloses (Fig. 1 to Fig. 4) wherein each of the pixel circuit units comprises a thin film transistor (TS), a capacitor (CS1), a pixel electrode and a node; wherein a gate of the thin film transistor is connected to the gate line, a source of the thin film transistor is connected to the node, and a drain of the thin film transistor is connected to the data line; wherein one end of the capacitor is connected to the node, and the other end of the capacitor is connected to the common electrode; and wherein the pixel electrode is connected to the node.[0064]
Regarding Claim 8,
 	UM discloses (Fig. 1 to Fig. 4) wherein a gate (GC) and a source [0047]of the photosensitive transistor are connected to the common electrode, and a drain of the photosensitive transistor is connected to the node.
Regarding Claim 11,
 UM discloses (Fig. 1 to Fig. 4) wherein the display panel comprises an array substrate, the array substrate comprises a plurality of gate lines (GC) and a plurality of data lines (DATA), and the array substrate further comprises: a common electrode (COM); a plurality of pixel circuit units, electrically connected to the plurality of gate lines, the plurality of data lines, and the common electrode; and a plurality of photosensitive transistors (TS), electrically connected to the plurality of pixel circuit units, and the common electrode (COM); wherein a voltage of each of the pixel circuit units is pulled down to a voltage of the common electrode, when each of the photosensitive transistors is turned on by receiving external light [0064]. 
Regarding Claim 12,
 	UM discloses (Fig. 1 to Fig. 4) wherein each of the pixel circuit units comprises a thin film transistor (TS), a capacitor (CS1), a pixel electrode, and a node; wherein a gate of the thin film transistor is connected to the gate line, a source of the thin film transistor is connected to the node, and a drain of the thin film transistor is connected to the data line; wherein one end of the capacitor is connected to the node, and the other end of the capacitor is connected to the common electrode; and wherein the pixel electrode is connected to the node.[0064]
Regarding Claim 13,
 	UM discloses (Fig. 1 to Fig. 4) wherein a gate and a source of the photosensitive transistor (TS) are connected with the common electrode (COM), and a drain of the photosensitive transistor is connected to the node.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4,9,14, is/are rejected under 35 U.S.C. 103 as being unpatentable over UM (US 20150325194) in view of Hisatake (US 20070091045)
Regarding Claim 4,9,14,
 	UM discloses discloses everything as disclosed above.
UM does not disclose wherein the pixel electrodes comprise red pixel electrodes, green pixel electrodes, and blue pixel electrodes corresponding to red resists, green resists, and blue resists respectively; wherein the photosensitive transistors are connected to any one of groups of the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes; or wherein the photosensitive transistors are connected to any two of groups of the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes respectively.
Hisatake discloses [0056] wherein the pixel electrodes comprise red pixel electrodes, green pixel electrodes, and blue pixel electrodes corresponding to red resists, green resists, and blue resists respectively; wherein the photosensitive transistors are connected [0083] to any one of groups of the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes; or wherein the photosensitive transistors are connected to any two of groups of the red pixel electrodes, the green pixel electrodes, and the blue pixel electrodes respectively.
It would have been obvious to one of ordinary skill in the art to modify UM to include Histake’s red, green, blue pixels and resists motivated by the desire to enable a color display (ABSTRACT).
Claim 5,10,15, is/are rejected under 35 U.S.C. 103 as being unpatentable over UM (US 20150325194) in view of Chou (US 20140027761)
Regarding Claim 5,10,15,
 	UM discloses discloses everything as disclosed above.
UM does not disclose wherein the photosensitive transistor is an indium gallium zinc oxide transistor or a silicon transistor.
Chou disclose wherein the photosensitive transistor is an indium gallium zinc oxide transistor or a silicon transistor [0005].
It would have been obvious to one of ordinary skill in the art to modify UM to include Chou’s transistor made of indium gallium zinc oxide motivated by  the desire to have greater electron mobility, lower power consumption and smaller transistor area [0005].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871